Citation Nr: 0843986	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, denied entitlement to 
service connection for degenerative joint disease, left 
shoulder.  

The issue has been re-characterized to comport to the 
evidence of record.

In October 2007 the Board remanded the veteran's claim for 
additional development, specifically so that the veteran 
could be provided with notice regarding his service 
connection claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

A preponderance of the competent medical evidence of record 
is against a finding that the veteran's left shoulder 
disability is related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2007, 
subsequent to the initial adjudication March 2003.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an October 2008 supplemental statement of 
the case (SSOC), following the provision of notice.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran a 
medical examination and opinion as to the existence and 
etiology of the claimed disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a left shoulder 
disability.  He claims that he is presently suffering from a 
left shoulder disability as the result of a parachute jump 
during World War II in which the chute caught while opening, 
resulting in a sudden jerk.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present left shoulder disability.  VA 
treatment records dated in January 2003 note that the veteran 
was given an impression of degenerative changes of the left 
shoulder, with subtle nodular density left upper lobe.  A VA 
examination was conducted in March 2004.  Following x-rays 
and a physical examination of the veteran's left shoulder the 
veteran was given a diagnosis of left shoulder degenerative 
joint disease (DJD).  The veteran's private physician 
submitted a November 2007 statement noting that he recalled 
treating the veteran in the 1980s, and the veteran reported 
to him that he was seen for bilateral shoulder problems at 
that time.  The physician noted that this information was not 
inconsistent with his recollection and that he had no reason 
to doubt that it was true.  

SMRs do not indicate complaints of, or treatment for, a left 
shoulder disability during service.  The veteran's separation 
examination dated in October 1945, notes that physical 
examination revealed that the veteran had a normal 
musculoskeletal system.  The veteran's separation examination 
does note that the veteran had an injury to his ribs during a 
parachute jump in June 1944.  

As the record shows a present left shoulder disability and a 
parachuting injury to the veteran's ribs during service, the 
determinative issue is whether these are related.

The favorable evidence consists of a January 2008 medical 
opinion that notes that the veteran was seen for left 
shoulder pain and that the veteran recalls a specific jump 
during World War II where his parachute did not open 
correctly.  The physician opined that it is feasible that the 
veteran's shoulder issues, mainly osteoarthritis, stem from 
that particular parachuting incident.
 
A February 2008 private chiropractic opinion notes that the 
chiropractor first treated the veteran in 1997 for bilateral 
shoulder pain.  The chiropractor opined that the veteran's 
bilateral shoulder pain is more likely than not due to 
injuries he sustained while in service.  

The negative evidence consists of a March 2004 VA examination 
report.  The examiner noted that he reviewed the veteran's 
medical records and referred to the veteran's claim file.  
The examiner noted that the veteran reported a hard parachute 
jump in 1944, in which the chute caught while opening, 
resulting in a sudden jerk.  The veteran felt a pop in his 
neck and jumped without a protective harness back-pad, which 
he thinks could have put more force on to the shoulders.  A 
diagnosis of DJD, left shoulder was given and the examiner 
opined that it is not likely that the veteran's current 
condition of the shoulders is related to parachute jumps 
during service.  Had there been significant shoulder injuries 
during military service, it would be reasonable to conclude 
that the veteran would have required medical treatment at 
that time.  No documentation of injury/treatment is 
identified in the service records.  The current findings are 
most consistent with degenerative osteoarthritis associated 
with the chronological aging process.

The negative evidence outweighs the positive.  The veteran's 
January 2008 private medical opinion is speculative, noting 
that it is merely feasible that the veteran's parachute jump 
during service is related to his left shoulder disability.  
Furthermore, the veteran's January 2008 medical opinion does 
not include a rationale for the physician's conclusion that 
it is feasible that the veteran's left shoulder disability 
stems from his parachuting incident during service.  
Likewise, the veteran's February 2008 private chiropractic 
opinion is also speculative as is does not include a 
rationale for the chiropractor's conclusion that the 
veteran's shoulder pain is related to injuries during 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, the January 2008 and 
February 2008 opinions the veteran submitted carry little 
evidentiary weight because they are "... unsupported and 
unexplained..."  Bloom, 12 Vet. App. at 187.  

In contrast, the VA examiner provided a rationale for his 
opinion, noting the absence of treatment for a shoulder 
injury during service and that the veteran's current left 
shoulder disability is most consistent with degenerative 
osteoarthritis associated with the chronological aging 
process.  He also noted a review of the veteran's medical 
records and referred to his claim file.  The opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Although the veteran has argued that his current left 
shoulder disability is related to a parachute jump incident 
during service, this is not a matter for an individual 
without medical expertise.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran's lay assertions and 
private medical and chiropractic opinions have been 
considered, they do not outweigh the medical evidence of 
record, notably the March 2004 VA examination report, which 
shows that there is no relation between the veteran's current 
left shoulder disability and service.  

The preponderance of the evidence is against the claim for a 
left shoulder disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


